Citation Nr: 0118586	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-17 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether an August 25, 1998 rating decision that assigned a 60 
percent evaluation under diagnostic code 6065 to post 
operative evisceration of the right eye contained clear and 
unmistakable error.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from September 1942 to January 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 


FINDING OF FACT

The 60 percent rating assigned to post operative evisceration 
of the right eye by the RO in August 1998 constituted failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts, and the RO's error would have 
manifestly changed the outcome from a 40 percent rating to a 
60 percent rating.  


CONCLUSION OF LAW

The assignment by an August 1998 rating decision of a 60 
percent evaluation, instead of a 40 percent evaluation, to 
post operative evisceration of the right eye constituted 
clear and unmistakable error.  38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 1997, the RO granted compensation for blindness 
in the right eye under 38 U.S.C.A. § 1151.  Subsequently, in 
December 1997, the veteran underwent surgical evisceration of 
the right eye.  In August 1998, the RO increased the rating 
of the right disorder, characterized as post operative 
evisceration of the right eye, to 60 percent and in October 
1998 provided the veteran with notice of that decision.  The 
increased rating was premised upon diagnostic code 6065 and a 
finding in June 1998 that the veteran had 20/70 vision in the 
left eye.  

In December 1999, the RO proposed to reduce the rating of the 
right eye to 40 percent based upon clear and unmistakable 
error in the prior August 1998 rating decision, which 
assigned the veteran's disability a 60 percent evaluation.  
In a May 2000 determination, which is the subject of this 
appeal, the RO reduced the rating of the veteran's disability 
to 40 percent.  As outlined in a February 25, 2000 letter to 
the veteran and in the statement of the case, the reduction 
was premised upon the determination by the RO that the 
assignment of a 60 percent evaluation to the veteran's 
disability constituted clear and unmistakable error.  

38 C.F.R. § 3.105 provides in part that 

Previous determinations that are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  Such error "must be based on 
the record and the law that existed at the time of the prior 
. . . decision."  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  The mere misinterpretation of facts does not 
constitute clear and unmistakable error.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be 
one that would have manifestly changed the outcome at the 
time that it was made.  See Kinnaman v. Derwinski, 4 Vet. 
App. 20, 26 (1993).  "It is a kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
a conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Anatomical loss of one eye warrants a 40 percent evaluation, 
where vision in the other eye is 20/40 or better.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6065.  A 60 percent evaluation, such 
as that assigned by the RO contemplates visual acuity worse 
than 20/50 in the other eye.  38 C.F.R. §§ 4.83, 4.84a, 
Diagnostic Code 6065.  Although the RO in August 1998, 
treated visual acuity in the left eye as 20/70, absent total 
blindness in the non-service-connected eye, visual acuity in 
the non-service-connected eye is treated as normal for rating 
purposes.  See Villano v. Brown, 10 Vet. App. 248 (1997), 
38 C.F.R. § 4.14.  

The RO's treatment of the non-service connected eye as having 
visual acuity of 20/70 for rating purposes, therefore, was 
erroneous.  The 60 percent rating assigned by the RO, 
therefore, constituted failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts, 
and the RO's error would manifestly change the outcome.  Had 
the RO applied the correct legal standards, the proper rating 
for the enucleated eye would have been 40 percent.  The 
assignment by the RO in August 1998 of a 60 percent 
evaluation was, thus, erroneous, and it was wholly proper to 
reduce the veteran's disability evaluation to 40 percent.  


ORDER

The appeal is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

